Title: To George Washington from Andrew Burnaby, 29 April 1765
From: Burnaby, Andrew
To: Washington, George



Dear Sir,
Leghorn [Italy] April 29th 1765.

Want of Opportunity alone has prevented me from answering your obliging letter of the 10th of Augst last sooner. Indeed we have so seldom any Ships bound from this Port to America, that I am necessitated to hasard this by a very round about way and send it first to London. Believe me it gave me real pleasure to find I was still in your remembrance, and I assure You it has recalled very Agreable Moments to me, for I have frequently in fancy been sitting, or conversing, or walking with You at Mount-Vernon, since the reciept of it. I wish the Vision could be realised; or at least that You would make us a trip to Leghorn, where we would shew You a new World, with nothing so magnificent as that fine View of the Potomac except a distant prospect of the hoary and indignant Appennines, but still with many beauties and much Welcome. I have got an excellent house, and should enjoy it more than I have ever yet done, if I could have the satisfaction of your Company, and yet I have enjoyed it not a little. To say the truth I am much pleased with my situation, and have many agreable prospects opening upon me; if it was not for Ambition, I possibly should never be induced to quit it; but that may in all likelihood recall me to England in a few Years. These last six Months I have resided entirely in this City, but in the Autumn I intend to be absent for a

Couple of Months in order to go to Rome and Naples. The remaining parts of Italy will lye within the Compass of my journey home whenever that may happen. At present we are making great preparations here for the arrival of the Arch-Duke and Duchess. No expense or Magnificence will be Spared upon this Occasion. The Italians have a remarkable turn for Splendor and Shew; and the Tuscans who are much the most accomplish’d People of the Whole Country, will pique themselves upon this Occasion. They are to meet first at Inspruck, and so to come on to Florence, which we expect will be about September.
The Corsicans in this part of the World are a Subject of Very interesting Conversation, though possibly in Yours they may be as little talked of, as the Indians are except by the English in this. Paoli will have no intercourse with the French garrison, nor will Suffer the Islanders to Supply them with Any provisions. The French common Soldiers desert to him in great Numbers.
I hope Your back Settlements are delivered from their troubles, and that peace, both within and without, is fully restored again. I lately had the pleasure of seeing Governor Ellis late of Georgia here I found him exceedingly Agreable, and of very great abilities as well as extensive knowledge. I have been lately much out of order, but am now grown better, though I can’t say well.
I will not tire You however with any further Accounts of Myself. Begging therefore that You will accept of my best thanks and Wishes, and that You will be so good as to present My kindest respects to Mrs Washington and the Family at Belvoir, as well as any friends who may do me the honour ever to inquire after me, I conclude with the regret of taking leave of You till some future Opportunity, dear Sir Your very Obliged and Affectionate Servant

Andw Burnaby

